Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to appeal brief filed 10/19/2020. Claims 1- 5, 8-13,and 15-28 have been examined in this application. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Examiner’s note: Examiner Kiersten Summers is taking over examination for the previous Examiner of Record Colleen Hoar.  An appeal conference was conducted on 1/25/2021, with Primary Examiner Kiersten Summers, Supervisory Patent Examiner Abhishek Vyas and Supervisory Patent Examiner Hajime Rojas.  The results of that appeal conference were to reopen prosecution. 
Reopening After Appeal Brief 
3.	In view of the appeal brief filed on 10/19/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ABHISHEK VYAS/           Supervisory Patent Examiner, Art Unit 3621          

                                                                                                                                                                                   
Response to Amendment
4. 	No amendments were filed in the appeal brief dated 10/19/2020.
Response to Arguments
5.	 It is noted that while Applicant’s arguments with respect to the prior art in the appeal filed 10/19/2020 are generally moot in view of the newly art cited and or ground of rejection in the office action below, not all of applicant’s arguments were persuasive.  Specifically it is noted that the independent claims vary in scope and detail so while the arguments with respect to pre-selected rules were found persuasive with respect to claim 19 since the claims required “without instructions regarding the use of points being input at the POS terminals” and claim 25 “without any action required on the part of the consumer at the POS terminal to cause points to be used to fund the transaction in place of credit”, they were not found persuasive with respect to the other independent claims since while the claims require pre-selected rules those rules do not also require as in claim 19 that the transaction is performed without input at a POS terminal, therefore paragraph 0031 of Battle (United States Patent Application Publication Number: US 2015/0149271) reads on such rules as claimed.  Applicant’s other 
Allowable Subject Matter
6.	It is noted that the Examiner has not applied prior art to claim 5.  Claim 5 is still currently rejected under 35 USC 112 second/b rejection with respect to lack of antecedent basis, as detailed in the office action below.  However, assuming the 112 second/b rejection is overcome, Claim 5 is then therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-5, 8-13, 19-24, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
	As per claim 1, Applicant recites a credit processor configured to manage and store information regarding the credit available.  There is insufficient antecedent basis for the limitation, the credit available, in the claim (e.g. the limitation is not previously recited in the claim).  For the purposes of this examination, the Examiner will interpret the claim as follows: a credit processor configured to manage and store information regardinga credit available. 
	Further claims 2-5, 8-13, and 24 that depend on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention based on their dependency. 
	As per claim 1, Applicant recites a points processor configured to manage and store information regarding points that available.  There appears to be a word or words missing or out of order in the claim, for the purposes of this examination the Examiner will interpret the claim as follows: points processor configured to manage and store information regarding points that are available
	As per claim 1, Applicant recites to use to the rules to determine the use of available credit and available points.  There is insufficient antecedent basis for the limitation, the use, in the claim (e.g. the limitation is not previously recited in the claim).  For the purposes of this examination, the Examiner will interpret the claim as follows: to use to the rules to determine
	As per claim 5, Applicant recites send an approval message to the first merchant that is the same as the approval message used for a credit purchase.  There is insufficient antecedent basis for the limitation, the approval message, in the claims. (e.g. the limitation is not previously recited in the claim).  For the purposes of this examination, the Examiner will interpret the claim as follows: send an approval message to the first merchant that is the same as an approval message used for a credit purchase
	As per claim 13, Applicant recites (1) insufficient to cover the entire costs of the transaction and (2) (b) the funding of the entire transaction by the credit from the credit account.  There is insufficient antecedent basis for the limitation, the entire costs of the transaction and the entire transaction, in the claim. For the purposes of this examination, the Examiner will interpret the claim as follows: (1) insufficient to cover  (b) the funding of an entire transaction by the credit from the credit account
	As per claim 19, Applicant recites the combined value of the modified credit transaction. There is insufficient antecedent basis for the limitation, the combined value, in the claim. For the purposes of this examination, the Examiner will interpret the claim as follows: a combined value of the modified credit transaction. 
	Further claims 20-23 and 27-28 (based on the 112 d/fourth paragraph below) that dependent on claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
	As per claim 22, Applicant recites responsive to the available point being insufficient to cover the costs of the entire transaction.  There is insufficient antecedent basis for the limitation, the costs and the entire transaction, in the claim. For the purposes of this examination, the Examiner will interpret the claim as follows: responsive to the available point being insufficient to cover an entire transaction
	As per claim 26, Applicant recites “to communicate with the credit processor to deduct an appropriate number of points” this is inconsistent with independent claim 19. Specifically claim 19 recites a points processor to deduct points and a credit processor to deduct credit. Further claims 27-28 recite the points processor deducting points.  If Applicant were to amend the claim to recite the points processor instead of the credit processor the 112 second/b rejection could be withdrawn. 
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 27-28 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
	Specifically claim 27 depends on claim 27 (e.g. dependent claim that depends on itself) therefore it is improper dependent form.  Further claim 28 depends on claim 27 and since claim 27 is improper claim 28 is improper as well.
	For the purposes of this examination will interpret both claims to depend from independent claim 19.
	 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A funding device in communication with the credit processor and the points processor, the funding device configured to access information regarding credit available from the credit account by querying the credit processor, to access information regarding points to the consumer by querying the points processor, to receive rules that were pre-selected by the consumer before the consumer begins a transaction with a first merchant of the plurality of merchants, to use the rules to determine the 
Wherein the funding device is further configured, after the credit processor communicates approval of the transaction and the preselected rules indicate the transaction is to be completed with points or a combination of points and credit, and the points available to the consumer are sufficient to complete the transaction according to preselected rules, to cause the credit processor to alter or modify the regular credit transaction to create a new transaction where points available to the consumer are used for all or part of the new transaction (see claim 1) 
Wherein the funding device is configured to determine whether the transaction is approved based at least on the available credit and the available points, and to communicate an approval to the credit processor prior to credit processor communicating the approval of the transaction the merchant (see claim 4) 
An account management device configured to store the consumer pre-selected rules regarding the use of available credit and available points for completing transactions, the account management device in communication with the funding device and transmitting information indicative of pre-selected rules to the funding device (see claim 8) 
Wherein the account management device receives input communicated from the consumer to pre-select the rules regarding the use of available credit and available points (see claim 9) 
Wherein the account management device is configured to receive the consumer input to select the rules using one of a smart phone, a computer, a telephone call, and a mailed paper form (see claim 10) 
A funding device in communication with the credit processor and the points processor, the funding device configured to receive information regarding the consumer’s available credit from the credit processor and the consumer’s available points from the points processor, to receive information representative of rules pre-selected by the consumer, the rules indicating how to allocated available points to transactions, to apply the pre-selected rules to determine the use of available credit and available points for completing the attempted credit transaction between the merchant and the consumer, to determine whether the transaction is approved based at least on the available credit and available points, to, responsive to the transaction being approved and according to the pre-selected rules, to cause available points to be used to partially fund the transaction, and to cause an approval message to be sent to the merchant that appears to the merchant as a regular credit transaction without the use of points, regardless of available points being used to at least partially fund the transaction (see claim 15) 
The funding device uses at least a portion of the available points without any action required on the part of the merchant beyond a normal credit transaction and without modification of a point-of-sale (POS) terminal associated with the merchant (see claim 16) 
Wherein the funding device is configured to determine whether the transaction is approved based at least on the available credit and the available points (see claim 17) 
The funding device causes an approval message to be sent to the merchant without indicating to the merchant that points have been used to fund the transaction (See claim 17) 
An account management device, in communication with the funding device, configured to store the pre-selected rules regarding the use of available credit and available points for completing transactions (see claim 18) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From review of the specification, the following appears to be support for the funding device and an account management device in Applicant’s specification: 
	Paragraph 0038 - Furthermore, it should be noted that each of the account management device 24, funding device 26, credit processor 28, and points processor 32 may include one or more processing devices or systems operating at one or more locations in the payment network 12. Each of the devices and processors 24, 26, 28, 32 may include any combination of hardware, software, and firmware for performing various functions of the transaction management system 20, which collectively is able to control the operations of managing both a credit account and a points account associated with a user. It should further be noted that the transaction management system 20 may perform the various 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-4, 8-13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (United States Patent Application Publication Number: . 
	As per claim 1, White et al. teaches A payment system, comprising: (see title, note: method and apparatus for reward redemption at the point of interaction).
	 a payment network enabling a plurality of merchants to receive settlement payments from an issuer that issued a credit device to a consumer, (see paragraphs 0029, 0033, 0084-0085, and 0087.
	Paragraph 0029, note: Reward processing transaction 100 is performed using a number of devices or entities interacting over one or more networks to facilitate a payment transaction involving a payment card account accessed by a payment card 102. For example, as depicted, reward processing transaction 100 involves interaction between a variety of devices or entities, including a point of sale device 104, merchant systems 106, acquirer systems 108, authorization systems 110, issuer systems 112, a reward data source 114, and a reward system 116. Those skilled in the art will recognize that a large number of devices and entities may be involved in a payment system pursuant to the present invention. For example, authorization systems 110 may process transactions from a number of different point of sale devices 104, a number of different merchant systems 106, a number of different acquirer systems 108, and a number of different issuer systems 112. For ease of exposition, only a single one of each of these devices, systems or entities is shown in the block diagram of FIG. 1; paragraph 0033, note: The term "issuer'' is widely used in the payment processing field, and refers to financial institutions such as banks or other financial systems that issue 
	Examiner’s note: paragraph 0033 defines the issuer.  Paragraph 0029 defines the network of devices interacting with each other. Paragraphs 0084-0085 discuss how 
	the credit device allowing the consumer to make purchases from the plurality of merchants using funds from a credit account associated with the consumer;  (see paragraphs 0023 and 0033.
	Paragraph 0023, note: As used herein, features of embodiments will be described in conjunction with "payment cards". A payment card may include (but is not limited to), for example, credit cards, debit cards, stored value cards, or other payment devices associated with payment accounts; paragraph 0033, note: The term "issuer'' is widely used in the payment processing field, and refers to financial institutions such as banks or other financial systems that issue payment products ( such as payment card, debit card or credit card accounts, etc.) to customers or other account holders). 
	a credit processor configured to manage and store information regarding the credit available to the consumer, the credit processor in communication with the merchants via the payment network; (see paragraphs 0084-0085, 0041, and 0029.
	Paragraph 0084, note: In some embodiments, some or all transactions (including transactions which will involve a $0 transaction as a result of points being redeemed) are routed to the issuer for authorization; paragraph 0085, note: If issuer processing is still required (e.g., the updated transaction amount is greater than $0), processing continues at 514 where the issuer ( or issuer processor) performs authorization processing on the updated transaction amount; paragraph 0075, note: Reference is now made to FIG. 5, where a points redemption process 500 is shown pursuant to some embodiments. Points redemption process 500 may be implemented using, for example, 
brevity, only the steps having differences will be described; paragraph 0041, note: Issuer 212 then performs authorization processing on the transaction based on the updated payment amount (e.g., does the account associated with the payment card account identifier have sufficient funds available to complete the transaction based on the updated payment amount?, etc.); and paragraph 0029, note: Reward processing transaction 100 is performed using a number of devices or entities interacting over one or more networks to facilitate a payment transaction involving a payment card account accessed by a payment card 102. For example, as depicted, reward processing transaction 100 involves interaction between a variety of devices or entities, including a point of sale device 104, merchant systems 106, acquirer systems 108, authorization systems 110, issuer systems 112, a reward data source 114, and a reward system 116. Those skilled in the art will recognize that a large number of devices and entities may be involved in a payment system pursuant to the present invention. For example, authorization systems 110 may process transactions from a number of different point of sale devices 104, a number of different merchant systems 106, a number of different acquirer systems 108, and a number of different issuer systems 112. For ease of exposition, only a single one of each of these devices, systems or entities is shown in the block diagram of FIG. 1). 
	Examiner’s note: paragraph 0041 describes performing authorization processing on the transaction based on the updated payment account. Paragraph 0075 discusses that Figure 5 is similar to Figures 2-3 and only differences are described. 
	a points processor configured to manage and store information regarding points that available to the consumer, the points being a representation of a non-fiat currency; (see paragraph 0094, note: In the illustrated database table, each participating account is associated with a rewards point balance 804 which represents the current points balance for each account holder. In some embodiments (including in the embodiments depicted in FIGS. 6 and 7), this information may be updated nightly or in real time, and may include a data feed from one or more issuer processors or other entities to ensure the data is up to date. One or more point conversion factors may also be provided so that the rewards system can accurately convert from points to dollars and vice versa in order to calculate an updated transaction amount during rewards processing. In some embodiments, success and failure messages may be provided ( and customized by rewards program sponsors) to provide accurate and informative feedback to customers engaging in points redemption transactions. These messages are appended to or inserted in authorization response messages during transaction processing for delivery to the point of interaction for display and/or printing for a cardholder upon completion of a transaction. A number of different messages may be provided to provide detailed receipt messaging. For example, the number of points used may be communicated, along with the cash equivalent value and any remaining points balance ( and their cash equivalent value)). 
	a funding device in communication with the credit processor and the points processor,  the funding device configured  to access information regarding points available to the consumer by querying the points processor,  to receive rules that were pre-selected by the consumer before the consumer begins a transaction with a first merchant of the plurality of merchants,  to use the rules to determine the use of available credit and available points for completing the transaction with the first merchant; (see paragraphs 0076-0077, 0080-0081, 0084, and 0028.
	Paragraph 0076, note: Points redemption process 500 begins at 502 where a cardholder presents a payment card to make a purchase at a POS terminal ( or point of interaction); paragraph 0077, note: Alternatively (or in addition), pursuant to some embodiments, some or all of the processing at 503 may be automated based on rules previously established by the customer. For example, customers may log into a Website ( or call in to an interactive voice response unit or the like) and view ( or hear) their reward point balance and manage their rewards point account. In some embodiments, as part of managing their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of merchants and establish rules and preferences for how reward point redemption is to be handled during transactions at those merchants. A customer may set up a rule, for example, indicating that for transactions at a specific merchant, that reward points should automatically be applied to purchase transactions. 1b is allows the customer to avoid the need to enter any reward redemption instructions at the point of interaction. Instead, any available reward points will automatically be redeemed during qualifying transactions at that merchant. Pursuant to some embodiments, the customer may specify other reward redemption preferences. For example, the customer may indicate that if there are insufficient reward points available to fully pay for a purchase transaction, that any 
In some embodiments, if sufficient points were available to reduce the updated transaction amount to $0, issuer processing may not occur, and processing may go directly from 516 to 526 (e.g., the authorization system effectively "stands in" for the issuer to authorize the transaction based on rewards points alone). In some embodiments, some or all transactions (including transactions which will involve a $0 transaction as a result of points being redeemed) are routed to the issuer for authorization; and paragraph 0028, note: in general, little or no modification of the payment transaction authorization network or systems themselves are required, since a separate rewards system computer is associated with the payment processing network to identify, message and calculate the rebate and redemption transactions to be handled through existing mechanisms of the payment transaction authorization network or systems). 
	Examiner’s note: reward system computer is interpreted as the funding device.  Paragraph 0077 discusses the preselected rules.  Paragraphs 0076-0077, 0080-0081, 0084, discuss how the device processes discount points as claimed. 
	the credit processor further configured to communicate approval of the transaction to the first merchant via the payment network so that the transaction appears to the first merchant as a regular credit transaction even when points or a combination of points and credit are used to pay for the transaction; (see paragraphs 0084-0086.
	Paragraph 0084, note: In some embodiments, some or all transactions (including transactions which will involve a $0 transaction as a result of points being redeemed) are routed to the issuer for authorization; paragraph 0085, note: If issuer processing is still required (e.g., the updated transaction amount is greater than $0), processing continues at 514 where the issuer ( or issuer processor) performs authorization processing on the updated transaction amount. If the authorization is approved, processing continues at 524 and 526 where appropriate reward messaging is added and a promo code or indicator is added to the authorization response message to alert the POS terminal that the transaction is to be finalized using reward points and an updated transaction amount. For example, the promo code or flag may cause the POS terminal to update the purchase price in the terminal to equal the updated transaction amount (the original transaction amount less the dollar equivalent of points redeemed) so that the cardholder is only asked to sign the transaction receipt for the updated transaction amount. Again, an illustration of the messaging displayed and/or printed at the POS are shown in FIG.11; and paragraph 0086, note: The authorization message transmitted from the rewards system to the issuer systems may include a variety of different data elements to accommodate reward processing pursuant to some embodiments. For example, the dollar amount in the original authorization request may be moved to a field in the updated authorization request message containing the "Original Authorization Amount". The actual amount to be authorized may be moved to 
	Examiner’s note: issuer sends back a charge of $90 for a $100 purchase for example. This interpretation of a regular credit card transaction is consistent with Applicant’s specification (see paragraph 0054 “The merchant 52 is not required to take any special actions regarding points or to use any special merchant devices other than a typical merchant terminal or POS term in al as is used for normal transactions” and paragraph 0055 “If sufficient to cover the cost of the transaction, then the points value will be reduced, and an approval will be sent to the merchant 52 as if the transaction had been fully funded from a regular payments account. A settlement processor, which may be part of the funding device 58 or credit processor 60, may be used to settle accounts when the purchase is approved. Settlement may be made in real-time or in a batch mode in which multiple settlements are conducted in a certain timeframe”). It is 
	and, wherein the funding device is further configured, after the credit processor communicates approval of the transaction and the preselected rules indicate the transaction is to be completed with points or a combination of points and credit, and the points available to the consumer are sufficient to complete the transaction according the preselected rules, (see paragraphs 0081, 0084-0085, and 0028.
	Paragraph 0081, note: Rewards system processing begins at 516 where several actions are taken, including determining whether the cardholder has sufficient reward points available to perform the action requested by the cardholder…. Any associated rewards messaging may also be identified at this point; paragraph 0084, note: In some embodiments, some or all transactions (including transactions which will involve a $0 transaction as a result of points being redeemed) are routed to the issuer for authorization; paragraph 0085, note: If issuer processing is still required (e.g., the updated transaction amount is greater than $0), processing continues at 514 where the issuer ( or issuer processor) performs authorization processing on the updated transaction amount. If the authorization is approved, processing continues at 524 and 526 where appropriate reward messaging is added and a promo code or indicator is added to the authorization response message to alert the POS terminal that the transaction is to be finalized using reward points and an updated transaction amount. For example, the promo code or flag may cause the POS terminal to update the purchase price in the terminal to equal the updated transaction amount (the original transaction amount less the dollar equivalent of points redeemed) so that the cardholder 
	 to cause the credit processor to alter or modify the regular credit transaction to create a new transaction where points available to the consumer are used for all or part of the new transaction (see paragraph 0087 and 0097.
	Paragraph 0087, note: Pursuant to some embodiments, additional clearing messages may also be provided in a points redemption transaction to settle between merchants/acquirers and issuers. In one embodiment, a first presentment is provided with a new transaction type indicating that the transaction involved a points redemption. The clearing message may include interchange and any applicable processing fees. In a second embodiment, an invoicing presentment message is created which causes a settlement between the acquirer and the issuer for the points redemption balance. That is, in some embodiments, the merchant/acquirer may need to separately settle with the issuer for the dollar equivalent of the points redeemed during a points redemption transaction to ensure that the merchant/acquirer receives full payment for the transaction. A similar clearing process may be used for the discounting embodiments described herein; and paragraph 0097, note: Pursuant to some embodiments, a rebate, 
	Examiner’s note: settlement between the merchant and issuer (e.g. credit card company), which can come from messaging of the reward systems (see paragraph 0081). 
	While White teaches a funding device completing calculations of a transaction sometimes in part based on a user’s credit card money (e.g. not only using points using points plus credit) (see paragraphs 0077 and 0081), White does not expressly teach the funding device accessing available credit to complete these calculations or more to access information regarding credit available from the credit account by querying the credit processor. 
	However, Battle which is in the art of a pay with points during a transaction at a point of sale where the user can input preselected rules regarding when to pay with points (see abstract , Figure 3A, and paragraph 0031) teaches the funding device accessing available credit to complete these calculations or more specifically as recited to access information regarding credit available from the credit account by querying the credit processor (see paragraph 0006, 0024, 0029, 0045,  and Figure 3A. 
	Paragraph 0006, note: In various embodiments, an authorization may be created based on the transaction account being presented at the POS. The authorization may include a credit hold on the transaction account. The credit hold may be reversed in response to receiving an election to pay with points at the POS; paragraph 0024, note: various embodiments, and in response to a transaction being initiated at pay with points POS 110, the pay with points POS 110 may contact transaction authorization system 120 to authorize a transaction account with a transaction account issuer ( e.g., authorization of a credit card) (Step 325); paragraph 0029, note: In this regard, the hold that was initially created on the transaction account (e.g., the hold against the available line of credit) may be reversed. The pay with points program may also provide an indication that the transaction has been settlement with points. For example, pay with points POS 110 may display a settlement screen indicating that the transaction was at least partially satisfied using points, as shown in FIG. 2E. Pay with points POS 110 may also be configured to provide a receipt of the transaction, as shown in FIG. 2F; paragraph 0045, note: The present system or any part(s) or function(s) thereof may be 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White with the aforementioned teachings from Battle with the motivation of providing a way of authorizing known information in credit card transactions before it is used in completing a transaction or calculation (see Battle paragraphs 0006, 0024, 0029, and Figure 3A), when using credit information to complete a transaction and that credit information eventually having to be authorized anyway is known (see White paragraphs 0081 and 0084-0085). 
	As per claim 2, White teaches 
	wherein the first merchant is an unrestricted merchant that requires no action regarding the available points, (see paragraphs 0085 and 0086. 
	Paragraph 0085, note: If issuer processing is still required (e.g., the updated transaction amount is greater than $0), processing continues at 514 where the issuer ( or issuer processor) performs authorization processing on the updated transaction amount. If the authorization is approved, processing continues at 524 and 526 where appropriate reward messaging is added and a promo code or indicator is added to the authorization response message to alert the POS terminal that the transaction is to be finalized using reward points and an updated transaction amount. For example, the promo code or flag may cause the POS terminal to update the purchase price in the terminal to equal the updated transaction amount (the original transaction amount less 
	Examiner’s note: here the merchant is not required to perform any action regarding the points, rather the system just handles it and finishes the transaction with the user, for example goes from $100 to $90 with points.  This is consistent with The merchant 52 is not required to take any special actions regarding points or to use any special merchant devices other than a typical merchant terminal or POS term in al as is used for normal transactions” and paragraph 0055 “If sufficient to cover the cost of the transaction, then the points value will be reduced, and an approval will be sent to the merchant 52 as if the transaction had been fully funded from a regular payments account. A settlement processor, which may be part of the funding device 58 or credit processor 60, may be used to settle accounts when the purchase is approved. Settlement may be made in real-time or in a batch mode in which multiple settlements are conducted in a certain timeframe”). It is noted that the cited prior art of White functions the same way as discussed above as detailed below with a settlement in paragraphs 0087 and  0097.
	requires no modification of a point-of-sale (POS) terminal, and requires no membership or network of preferential merchants (see paragraphs 0022, 0020, and 0077. 
	Paragraph 0022, note: These systems and methods allow for rewards information to be communicated to customers during the qualifying transaction, providing the customer with immediate gratification and, in some embodiments, with immediate benefits of the reward. Processing and administrative economies are realized by using a previously existing payment processing network as the vehicle for identification, communication and delivery of rewards (Including, for example, statement rebates, discounts, and points redemptions). In some embodiments, little or no modification of the payment processing network itself is required, since a separate rewards system computer is associated with or in communication with the payment 
	 Examiner’s note: the teachings of White are consistent with Applicant’s specification since the system accepts a card anywhere an existing card payment can be received, for example in White the Mastercard network (see paragraph 0032 “The transaction management system 20 is unique in that it allows loyalty points of all sorts to be used to fund part, or all, of any transaction at any merchant terminal 14 connected in the payment network 12. The transaction management system 20 includes novelty in that points can be used anywhere an existing card payment can be received, without modification of the merchant terminal 14” and paragraph 0030 “Some loyalty programs limit the use of points at only specific POS terminals where specific merchants are part of an approved group. In this case, the POS terminals may have been specifically designed or modified to allow payment with points.” 
	As per claim 3, White teaches
	 wherein the credit account is associated with a loyalty points account, and the points are points from the loyalty points account (see paragraphs 0081, 0094, and 0023.
	Paragraph 0081, note: Rewards system processing begins at 516 where several actions are taken, including determining whether the cardholder has sufficient reward points available to perform the action requested by the cardholder. Pursuant to embodiments in which point information was not specified at 503, processing at 516 may include determining whether the cardholder has previously specified any reward 
As per claim 4, White teaches
	wherein the funding device is configured to determine whether the transaction is approved based at least on the credit and the available points, (see paragraph 0081, note: Rewards system processing begins at 516 where several actions are taken, including determining whether the cardholder has sufficient reward points available to perform the action requested by the cardholder. Pursuant to embodiments in which point information was not specified at 503, processing at 516 may include determining whether the cardholder has previously specified any reward point redemption rules ( e.g., has the cardholder indicated whether points should automatically be redeemed for purchases at this merchant? If so, how many points should be used? etc.). Processing at 516 may also include converting the dollar amount of the transaction ( or the dollar amount requested to be redeemed by the cardholder) into points using, for example, a rewards point conversion table or conversion factor, and then determining whether 
	and to communicate an approval to the credit processor prior to credit processor communicating the approval of the transaction to the merchant (see paragraphs 0084-0085.
	Paragraph 0084, note: In some embodiments, some or all transactions (including transactions which will involve a $0 transaction as a result of points being redeemed) are routed to the issuer for authorization; and paragraph 0085, note: If issuer processing is still required (e.g., the updated transaction amount is greater than $0), processing continues at 514 where the issuer ( or issuer processor) performs authorization processing on the updated transaction amount. If the authorization is approved, processing continues at 524 and 526 where appropriate reward messaging is added and a promo code or indicator is added to the authorization response message to alert the POS terminal that the transaction is to be finalized using reward points and an updated transaction amount. For example, the promo code or flag may cause the POS terminal to update the purchase price in the terminal to equal the updated transaction amount (the original transaction amount less the dollar equivalent of points redeemed) so that the cardholder is only asked to sign the transaction receipt for the updated  
	While White teaches a funding device completing calculations of a transaction sometimes in part based on a user’s credit card money (e.g. not only using points using points plus credit) (see paragraphs 0077 and 0081), White does not expressly teach the funding device accessing available credit to complete these calculations as discussed in claim 1 or more specifically as recited in claim the available credit. 
	However, Battle which is in the art of a pay with points during a transaction at a point of sale where the user can input preselected rules regarding when to pay with points (see abstract , Figure 3A, and paragraph 0031) teaches the funding device accessing available credit to complete these calculations as discussed in claim 1 or more specifically as recited in claim the available credit (see paragraph 0006, 0024, 0029, and Figure 3A. 
	Paragraph 0006, note: In various embodiments, an authorization may be created based on the transaction account being presented at the POS. The authorization may include a credit hold on the transaction account. The credit hold may be reversed in response to receiving an election to pay with points at the POS; paragraph 0024, note: various embodiments, and in response to a transaction being initiated at pay with points POS 110, the pay with points POS 110 may contact transaction authorization system 120 to authorize a transaction account with a transaction account issuer ( e.g., authorization of a credit card) (Step 325); paragraph 0029, note: In this regard, the hold that was initially created on the transaction account (e.g., the hold against the available line of credit) may be reversed. The pay with points program may also provide an 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White in view of Battle with the aforementioned teachings from Battle with the motivation of providing a way of authorizing known information in credit card transactions before it is used to complete a transaction or calculation (see Battle paragraph 0006, 0024, 0029, and Figure 3A), when using credit information to complete a transaction and that credit information eventually having to be authorized anyway is known (see White paragraphs 0081 and 0084-0085). 
	As per claim 8, White teaches
	further comprising the points processor configured to store the consumer pre-selected rules regarding the use of available points for completing transactions, the points processor in communication with the funding device and transmitting information indicative of the pre-selected rules to the funding device (see paragraphs 0093-0094, 0077 and 0081.
	Paragraph 0093, note: Reference is now made to FIG. 8 where a further database diagram illustrating portions of a rewards data store pursuant to some embodiments is shown. In the illustrated embodiment, a reward points database is shown for use with the points redemption embodiments described herein. As shown, a 
	While White teaches a funding device completing calculations of a transaction sometimes in part based on a user’s credit card money (e.g. not only using points using points plus credit) (see paragraphs 0077 and 0081) and storing information for later use in for example databases (see paragraphs 0093-0094), White does not expressly teach (1) the funding device accessing available credit to complete these calculations as discussed in claim 1 or more specifically as recited in claim the available credit and (2) multiple databases or more specifically as recited in the claims an account management device/the account management device. 
	However, Battle which is in the art of a pay with points during a transaction at a point of sale where the user can input preselected rules regarding when to pay with points (see abstract , Figure 3A, and paragraph 0031) teaches (1) the funding device accessing available credit to complete these calculations as discussed in claim 1 or more specifically as recited in claim the available credit (see paragraph 0006, 0024, 0029, and Figure 3A. 

	(2) multiple databases or more specifically as recited in the claims an account management device/the account management device (see paragraphs 0048 and 0063.
	Paragraph 0048, note: The various system components discussed herein may include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor 
UNIX®, Linux®, Solaris®, MacOS, etc.) as well as various conventional support software and drivers typically associated with computers; paragraph 0063, note: One skilled in the art will also appreciate that, for security reasons, any databases, systems, devices, servers or other components of the system may consist of any combination thereof at a single location or at multiple locations, wherein each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, decryption, compression, decompression, and/or the like)).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White in view of Battle with the aforementioned teachings from Battle with the motivation of providing a way of authorizing known information in credit card transactions before it is used to complete a transaction or calculation (see Battle paragraph 0006, 0024, 0029, and Figure 3A) as well as providing a commonly known feature that information and be stored in different locations (e.g. databases) for security and accessibility reasons (see Battle paragraphs 0048 and 0063), when using credit information to complete a transaction and that credit information eventually having to be authorized (see White paragraphs 0081 and 0084-0085) and storing a lot of information in a database (see White paragraphs 0093-0094) are both known. 
	As per claim 9, White teaches 
	wherein the points processor receives input communicated from the consumer to pre-select the rules regarding the use of available credit and available points (see paragraph 0077 and 0093-0094.
	Paragraph 0077, note: Alternatively (or in addition), pursuant to some embodiments, some or all of the processing at 503 may be automated based on rules previously established by the customer. For example, customers may log into a Website ( or call in to an interactive voice response unit or the like) and view ( or hear) their reward point balance and manage their rewards point account. In some embodiments, as part of managing their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of merchants and establish rules and preferences for how reward point redemption is to be handled during transactions at those merchants. A customer may set up a rule, for example, indicating that for transactions at a specific merchant, that reward points should automatically be applied to purchase transactions. 1b is allows the customer to avoid the need to enter any reward redemption instructions at the point of interaction. Instead, any available reward points will automatically be redeemed during qualifying transactions at that merchant. Pursuant to some embodiments, the customer may specify other reward redemption preferences. For example, the customer may indicate that if there are insufficient reward points available to fully pay for a purchase transaction, that any remaining balance owed in the transaction should be charged to the customer's 
	White does not expressly teach (1)  multiple databases or more specifically as recited in the claims the account management device. 
	However, Battle teaches (2) multiple databases or more specifically as recited in the claims the account management device (see paragraphs 0048 and 0063.
	Paragraph 0048, note: The various system components discussed herein may include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; and a plurality of databases. Various databases used herein may include: client data; merchant data; financial institution data; and/or like data useful in the operation of the system. As those skilled in the art will appreciate, user computer may include an operating system ( e.g., Windows operating system,
UNIX®, Linux®, Solaris®, MacOS, etc.) as well as various conventional support software and drivers typically associated with computers; paragraph 0063, note: One skilled in the art will also appreciate that, for security reasons, any databases, systems, 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White in view of Battle with the aforementioned teachings from Battle with the motivation of providing a commonly known feature that information can be stored in different locations (e.g. databases) for security and accessibility reasons (see Battle paragraphs 0048 and 0063), when storing a lot of information in a database (see White paragraphs 0093-0094) is known. 
	As per claim 10, White teaches 
 	wherein the points processor is configured to receive the consumer input to select the rules using one of a smart phone, a computer, a telephone call center, and a mailed paper form (see Paragraph 0077, note: Alternatively (or in addition), pursuant to some embodiments, some or all of the processing at 503 may be automated based on rules previously established by the customer. For example, customers may log into a Website ( or call in to an interactive voice response unit or the like) and view ( or hear) their reward point balance and manage their rewards point account. In some embodiments, as part of managing their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of 
Examiner’s note: only one is required by the claim
	White does not expressly teach (1)  multiple databases or more specifically as recited in the claims the account management device.  
	However, Battle teaches (2) multiple databases or more specifically as recited in the claims the account management device (see paragraphs 0048 and 0063.
	Paragraph 0048, note: The various system components discussed herein may include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; and a plurality of databases. Various databases used herein may include: client data; merchant data; financial institution data; and/or like data useful in the operation of the system. As those skilled in the art will appreciate, user computer may include an operating system ( e.g., Windows operating system,
UNIX®, Linux®, Solaris®, MacOS, etc.) as well as various conventional support software and drivers typically associated with computers; paragraph 0063, note: One skilled in the art will also appreciate that, for security reasons, any databases, systems, devices, servers or other components of the system may consist of any combination thereof at a single location or at multiple locations, wherein each database or system 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White in view of Battle with the aforementioned teachings from Battle with the motivation of providing a commonly known feature that information can be stored in different locations (e.g. databases) for security and accessibility reasons (see Battle paragraphs 0048 and 0063), when storing a lot of information in a database (see White paragraphs 0093-0094) is known. 
As per claim 11, White teaches 
	 wherein the pre-selected rules are applicable at various levels to account for all transactions, classes of transactions, or specific transactions (see paragraph 0077, note: Alternatively (or in addition), pursuant to some embodiments, some or all of the processing at 503 may be automated based on rules previously established by the customer. For example, customers may log into a Website ( or call in to an interactive voice response unit or the like) and view ( or hear) their reward point balance and manage their rewards point account. In some embodiments, as part of managing their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of merchants and establish rules and preferences for how reward point redemption is to be handled during transactions at those merchants. A customer may set up a rule, for example, indicating that for transactions at a specific merchant, that reward points should automatically be applied 
As per claim 12, White teaches
	 wherein the credit device is one of a credit card, a payment card, and a proxy device (see paragraph 0023, note: As used herein, features of embodiments will be described in conjunction with "payment cards". A payment card may include (but is not limited to), for example, credit cards, debit cards, stored value cards, or other payment devices associated with payment accounts. In some embodiments, features may be used in conjunction with "loyalty cards" or devices used to identify a member's participation in a loyalty program. A payment card or loyalty card may be embodied in various forms, including, for example, as a magnetic stripe card, a radio frequency identification ("RFID") card or other "contactless" card, smart card, or the like. Further, embodiments may also be used in conjunction with virtual cards ( e.g., where no physical card is used for a transaction), or other payment devices (such as, for example, contactless key fobs, payment-enabled mobile devices or telephones, or the like). 
As per claim 13, White teaches 
	 wherein, if the preselected rules define a transaction as being paid by points when points are available and when the available points are insufficient to cover the entire costs of the transaction, the pre-established rules further indicate at least one of: (a) a rejection of the transaction for insufficient funds, (b) the funding of the entire transaction by the credit from the credit account, and (c) a partial funding of the transaction by points and a partial funding of the transaction by credit (see paragraph 0077, note: Alternatively (or in addition), pursuant to some embodiments, some or all of the processing at 503 may be automated based on rules previously established by the customer. For example, customers may log into a Website ( or call in to an interactive voice response unit or the like) and view ( or hear) their reward point balance and manage their rewards point account. In some embodiments, as part of managing their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of merchants and establish rules and preferences for how reward point redemption is to be handled during transactions at those merchants. A customer may set up a rule, for example, indicating that for transactions at a specific merchant, that reward points should automatically be applied to purchase transactions. 1b is allows the customer to avoid the need to enter any reward redemption instructions at the point of interaction. Instead, any available reward 
	As per claim 24, White teaches
	wherein the payment network does not provide for the acceptance of points by the merchant for completing the transaction, the funding device being configured to cause the payment by points to be converted or modified into a payment by credit, as seen by the merchant, (see paragraphs 0077, 0081, and 0085.
	Paragraph 0077, note: A customer may set up a rule, for example, indicating that for transactions at a specific merchant, that reward points should automatically be applied to purchase transactions. 1b is allows the customer to avoid the need to enter any reward redemption instructions at the point of interaction. Instead, any available reward points will automatically be redeemed during qualifying transactions at that merchant. Pursuant to some embodiments, the customer may specify other reward redemption preferences. For example, the customer may indicate that if there are insufficient reward points available to fully pay for a purchase transaction, that any remaining balance owed in the transaction should be charged to the customer's payment card account presented during the transaction. In this manner, customers can 
503) during a purchase transaction; paragraph 0081, note: Rewards system processing begins at 516 where several actions are taken, including determining whether the cardholder has sufficient reward points available to perform the action requested by the cardholder. Pursuant to embodiments in which point information was not specified at 503, processing at 516 may include determining whether the cardholder has previously specified any reward point redemption rules ( e.g., has the cardholder indicated whether points should automatically be redeemed for purchases at this merchant? If so, how many points should be used? etc.); and paragraph 0085, note: example, the promo code or flag may cause the POS terminal to update the purchase price in the terminal to equal the updated transaction amount (the original transaction amount less the dollar equivalent of points redeemed) so that the cardholder is only asked to sign the transaction receipt for the updated transaction amount. Again, an illustration of the messaging displayed and/or printed at the POS are shown in FIG.11).  

17.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (United States Patent Application Publication Number: US 2015/0149271) further in view of Ortiz et al. (United States Patent Application Publication Number: US 2016/0210626). 
	As per claim 15, Battle teaches a transaction management system comprising: (see title, note: system and method for redeeming loyalty points at a point of sale). 
	A credit processor configured to manage and store information regarding credit available to a consumer, the credit processor in communication with a merchant, and configured to receive information from the merchant related to an attempted credit transaction by the consumer; (see paragraph 0006, 0024, 0029, 0045, 0048, and Figure 3A. 
	Paragraph 0006, note: In various embodiments, an authorization may be created based on the transaction account being presented at the POS. The authorization may include a credit hold on the transaction account. The credit hold may be reversed in response to receiving an election to pay with points at the POS; paragraph 0024, note: various embodiments, and in response to a transaction being initiated at pay with points POS 110, the pay with points POS 110 may contact transaction authorization system 120 to authorize a transaction account with a transaction account issuer ( e.g., authorization of a credit card) (Step 325); paragraph 0029, note: In this regard, the hold that was initially created on the transaction account (e.g., the hold against the available line of credit) may be reversed. The pay with points program may also provide an indication that the transaction has been settlement with points. For example, pay with points POS 110 may display a settlement screen indicating that the transaction was at least partially satisfied using points, as shown in FIG. 2E. Pay with points POS 110 may also be configured to provide a receipt of the transaction, as shown in FIG. 2F; paragraph 0045, note: The present system or any part(s) or function(s) thereof may be implemented using hardware, software or a combination thereof and may be implemented in one or more computer systems or other processing systems; paragraph 0048, note:  And a plurality of databases. Various databases used herein may include: 
	A points processor configured to manage and store information regarding points available to the consumer, the points representing a non-fiat currency; and (see paragraphs 0015-0016, 0045, and 0048.
	Paragraph 0015, note: In various embodiments and in operation, the program may leverage one or more application programming interfaces ("API"). For example, the program may leverage a first API that is configured to determine transaction account eligibility to pay with points. The POS system may also be configured to simultaneously and/or at substantially the same time seek authorization for payment with a transaction account. The program may also leverage a second API that is configured to query a rewards program. In this regard, the second API may be capable of determining an amount of rewards points in a user's account, the status of the account, the amount of points needed to satisfy transaction and/or the like. Moreover, these one or more APis may be accessible by a user and/or activated by a user input through the POS; paragraph 0016, note: In various embodiments, by providing one or more APis at the POS, a user may be capable of satisfying a transaction with reward points regardless of how the user initially intended to pay for the transaction. For example, a user may initiate a transaction by presenting a transaction account at the POS. That transaction initiation may cause the pay with points POS, via traditional transaction processing methods, to initiate an authorization via a payment processor and with a transaction account issuer. This transaction initiation may also cause the second API to query a rewards program and/or rewards program administrator (e.g., the American Express 
point; paragraph 0045, note: The present system or any part(s) or function(s) thereof may be implemented using hardware, software or a combination thereof and may be implemented in one or more computer systems or other processing systems; paragraph 0048, note:  And a plurality of databases. Various databases used herein may include: client data; merchant data; financial institution data; and/or like data useful in the operation of the system). 
	A funding device in communication with the credit processor and the points processor the funding device configured to Receive information regarding the consumer’s available credit from the credit processor and the consumer’s available points from the points processor,  To receive information representative of rules pre-selected by the consumer, the rules indicating how to allow available points to transactions,  To apply the pre-selected rules to determine the use of available credit and available points for completing the attempted credit transaction between the merchant and the consumer,  To determine whether the transaction is approved based at least on the available credit and the available points,  To, responsive to the transaction being approved and according to the pre-selected rules, to cause available points to be used to partially fund the transaction, (see paragraphs 0025-0028, 0031, and 0045.
	Paragraph 0025, note: In response to this call and/or initiation from the second API, reward transaction processing module 140 may query reward database 150. This query may include a determination of eligibility ( e.g., Step 315). The determination of eligibility may be based on one or more factors including for example, transaction account type, reward account type, reward account balance, account standing and/or the like. In response to the transaction account being eligible, reward transaction processing module 140 may determine a reward point balance (Step 320). Reward transaction processing module 140 may also determine the cost of the transaction in points (Step 330). For example, reward transaction processing module 140 may use a conversion ratio, points value, transaction account status, transaction amount, business rules, reward account balance, and/or the like to determine the cost of the transaction in points; paragraph 0026, note: In various embodiments, reward transaction processing module 140 may compare the points balance to the cost of the transaction (Step 340). In response to the points balance being insufficient to cover the cost of the transaction and/or a portion of the transaction, reward transaction processing module 140 and/or pay with points POS 110 may suppress or restrict the pay with points option. In various embodiments, reward transaction processing module 140 may be configured to facilitate partial satisfaction of a transaction with points. The partial satisfaction may be governed by a set of rules, including for example, partial satisfaction of a minimum percentage ( e.g., thirty (30) percent of a transaction must be satisfied with points), partial satisfaction 
	Examiner’s note: Claim 15 is different claim scope than the other independent claims for example claim 15 does not require (among other limitations)  “without instructions regarding use of points being input at the POS terminal” as in claim 19.  Therefore the prior art of Battle rather than White has been applied to this claim set, since it more clearly reflects Applicant’s broader claim language.  Since Battle clearly teaches pre-selected rules by the user influencing how or when a user can buy with points (see paragraph 0031).  It is further noted that this is consistent with Applicant’s specification that teaches both embodiments see paragraph 0033 “In addition, the transaction management system 20 may be configured to include rules for how the points and credit are used for making purchases. In some embodiments, the decisions for establishing the usage rules may be made by the consumers prior to conducting transactions. Also, the consumer is also allowed to determine how to use points and/or credit at the merchant terminal 14 itself, allowing real time decisions regarding points usage.”
	And to cause the approval message to be sent to the merchant that appears to the merchant as a regular credit transaction, regardless of available points being used to at least partially fund the transaction  (see paragraphs 0016, 0029, and Figure 2F. 

	Battle does not expressly teach a merchant being unaware of points being used in a points transaction to purchase a product or more specifically as recited in the claims without the use of points. 
	However, Ortiz et al. which is in the art of paying with points or paying with points and credit (see Figures 14C-14F), teaches a merchant being unaware of points being used in a points transaction to purchase a product or more specifically as recited in the claims without the use of points (see paragraph 0184, note: POS transactions can also be improved through application of payment processes enabled by the invention, including those with enable drawing on multiple user accounts, particularly when whole or partial payment using loyalty or rewards points is desired. A user 190 of a device 110, 110' wishing to pay in such fashion can load a wallet application associated with an FI/FSP 120, 160 associated with both a funds account and a loyalty or rewards account, select an HCE-compliant funds account to be used for payment, and a points slider 1420 or similar device be displayed automatically, if points are available and eligible for redemption in the transaction. Using the device 1420 the user 190 can select how many points to redeem, and/or which portion of the payment is to be satisfied through points redemption; and when the user taps the device on a POS terminal to pay or otherwise authorizes completion of the transaction, the wallet 112 can route to the merchant system 136, 136' a transaction payment data set comprising a data item representing the number of points to be revealed, in such fashion that the merchant system is neither informed of nor burdened with the fact that points are being used to pay some or all of the transaction price. provide access to additional information in a data field presented only to the user 190 regarding how many points to redeem. Such functionality, for example, is sometimes included as a part of standard payment protocols, including the EMV standard. When the transaction data set is routed to the routed to the FI associated with the cash and points payment accounts in the normal course, the hidden 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Battle with the aforementioned teachings from Ortiz et al. with the motivation of providing a way to not burden a merchant with additional information (see Ortiz et al. paragraph 0184), when Battle teaches this information may (e.g. which indicates a possibility or probability, not that it has to happen) be provided to the merchant POS and the merchant in turn does not use this information (see Battle paragraphs 0016, 0029, and Figure 2F). 
As per claim 16, Battle teaches
	wherein the transaction is conducted at a merchant point-of-sale (POS terminal) (see Figure 3a and paragraph 0029.
	Figure 3a, note: reference character 310 initiate transaction with transaction account at POS; and paragraph 0029, note: For example, pay with points POS 110 may display a settlement screen indicating that the transaction was at least partially satisfied using points, as shown in FIG. 2E. Pay with points POS 110 may also be configured to provide a receipt of the transaction, as shown in FIG. 2F). 
	and the funding device uses at least a portion of the available points without any action required on the part of the merchant beyond a normal credit transaction  (see paragraphs 0025-0029 and 0045.

	Examiner’s note: the merchant is not required to perform any additional operations (e.g. the merchant just allows the user to swipe their (see paragraph 0014), the system processes the information (see paragraphs 0025-0028), and provides a receipt (see paragraph 0029)).
	and without modification of a point-of sale (POS) terminal associated with merchant (see paragraphs 0018 and 0014.
	Paragraph 0018, note: Pay with points POS 110 may be a traditional swipe style POS; and paragraph 0014, note: In various embodiments, a pay with points program may allow a user to redeem reward points as payment. The pay with points program 
	Examiner’s note: the teachings of Battle are consistent with Applicant’s specification in that the POS can be a traditional swipe style POS and the system to perform the functions just has to accept a card as part of a normal credit card transaction for example an American Express card (see paragraph 0016), this is consistent with Applicant’s specification (see paragraph 0032 “The transaction management system 20 is unique in that it allows loyalty points of all sorts to be used to fund part, or all, of any transaction at any merchant terminal 14 connected in the payment network 12. The transaction management system 20 includes novelty in that points can be used anywhere an existing card payment can be received, without modification of the merchant terminal 14” and paragraph 0030 “Some loyalty programs limit the use of points at only specific POS terminals where specific merchants are part of an approved group. In this case, the POS terminals may have been specifically designed or modified to allow payment with points.”
	As per claim 17, Battle teaches
	Wherein the funding device is configured to determine whether the transaction is approved based at least on the available credit and available points, (see paragraphs 0026-0027, 0031, and 0045.

	 and when the transaction is approved and the transaction is to be funded at least partially by points, the funding device causes an approval message to be sent to the merchant (see paragraphs 0016, 0029, and Figure 2F. 
	Figure 3F, note: regular credit transaction receipt; paragraph 0016, note: response to a rewards program being eligible for payment at the POS, the API may determine a balance of rewards points and an amount of rewards points needed to satisfy a transaction. This balance may be determined by any suitable method including, for example, by applying a conversion ratio to the points to determine a dollar amount for a prescribed number of points. In response to the program being eligible and the account having a sufficient number of points to satisfy at least a portion of the transaction, the API may trigger the POS to display and/or request from a user whether the user would like to pay with points; and paragraph 0029, note: In various embodiments and in response to the hold being created and/or the points being made unavailable, pay with points POS 110 may be configured to display that the pay with points transaction was successful (Step 370). Pay with points POS 110 may initiate a  
	Battle does not expressly teach a merchant being unaware of points being used in a points transaction to purchase a product or more specifically as recited in the claims without indicating to the merchant that points have been used to fund the transaction. 
	However, Ortiz et al. which is in the art of paying with points or paying with points and credit (see Figures 14C-14F), teaches a merchant being unaware of points being used in a points transaction to purchase a product or more specifically as recited in the claims without indicating to the merchant that points have been used to fund the transaction (see paragraph 0184, note: POS transactions can also be improved through application of payment processes enabled by the invention, including those with enable drawing on multiple user accounts, particularly when whole or partial payment using loyalty or rewards points is desired. A user 190 of a device 110, 110' wishing to pay in such fashion can load a wallet application associated with an FI/FSP 120, 160 associated with both a funds account and a loyalty or rewards account, select an HCE-compliant funds account to be used for payment, and a points slider 1420 or similar device be displayed automatically, if points are available and eligible for redemption in 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Battle in view of Oritz et al. with the aforementioned teachings from Ortiz et al. with the motivation of providing a way to not burden a merchant with additional information (see Ortiz et al. paragraph 0184), when Battle teaches this information may (e.g. which indicates a possibility or probability, not that it has to happen) be provided to the merchant POS and the 
	As per claim 18, Battle teaches
	Further comprising an account management device, in communication with the funding device, configured to store the pre-selected rules regarding the use of available credit and available points for completing transactions (see paragraphs 0026, 0031, and 0048.
	Paragraph 0026, note: In various embodiments, reward transaction processing module 140 may compare the points balance to the cost of the transaction (Step 340). In response to the points balance being insufficient to cover the cost of the transaction and/or a portion of the transaction, reward transaction processing module 140 and/or pay with points POS 110 may suppress or restrict the pay with points option. In various embodiments, reward transaction processing module 140 may be configured to facilitate partial satisfaction of a transaction with points. The partial satisfaction may be governed by a set of rules, including for example, partial satisfaction of a minimum percentage ( e.g., thirty (30) percent of a transaction must be satisfied with points), partial satisfaction of a transaction of a minimum amount ( e.g., the transaction amount must be at least $40), and/or the like. Reward transaction processing module 140 and/or pay with points POS 110 may, via the second API, cause to pay with points POS 110 to display the option to satisfy the transaction with reward points, as shown in FIG. 2D (Step 350); paragraph 0031, note: In various embodiments, the pay with points program may be accessible to a user of any transaction account. The pay with points program may require that a user register in order to participate in the program. Moreover, the .

18.	Claims 19-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (United States Patent Application Publication Number: US 2008/0133350) further in view of White et al. (United States Patent Application Publication Number: US 2011/0295745) (hereafter White et al. secondary for clarity since both references are to White et al.) 
	As per claim 19, White teaches A method for conducting a financial transaction (see title, note: method and apparatus for reward redemption at the point of interaction).
	using a funding device configured to automatically integrate points, the points being a non-fiat currency representation, into non-points credit transactions in a payment network for credit payments, the method comprising: (see paragraph 0081, 0085, and 0028.
	Paragraph 0081, note: Rewards system processing begins at 516 where several actions are taken, including determining whether the cardholder has sufficient reward points available to perform the action requested by the cardholder. Pursuant to embodiments in which point information was not specified at 503, processing at 516 may include determining whether the cardholder has previously specified any reward point redemption rules ( e.g., has the cardholder indicated whether points should automatically be redeemed for purchases at this merchant? If so, how many points should be used? etc.). Processing at 516 may also include converting the dollar amount of the transaction ( or the dollar amount requested to be redeemed by the cardholder) into points using, for example, a rewards point conversion table or conversion factor, and then determining whether sufficient rewards points for the transaction are available in the cardholders reward account. If sufficient points are available, the cardholder's reward account is reduced by that amount, and the authorization message is updated to reflect the usage of reward points (e.g., by calculating an updated transaction amount equal to the original transaction amount less the dollar equivalent of points being used). Any associated rewards messaging may also be identified at this point; paragraph 0085, note: If issuer processing is still required (e.g., the updated transaction amount is greater than $0), processing continues at 514 where the issuer ( or issuer processor) performs authorization processing on the updated transaction amount. If the authorization is approved, processing continues at 524 and 526 where appropriate reward messaging is added and a promo code or indicator is added to the authorization response message to alert the POS terminal that the transaction is to be finalized using reward points and an updated transaction amount. For example, the promo code or flag may cause the POS terminal to update the purchase price in the terminal to equal the updated transaction amount (the original transaction amount less the dollar equivalent of points redeemed) so that the cardholder is only asked to sign the transaction receipt for the updated transaction amount. Again, an illustration of the messaging displayed and/or printed at the POS are shown in FIG.11; and paragraph 0028, note: in general, little or no modification of the payment transaction authorization network or systems themselves are required, since a separate rewards system computer is associated with the payment processing network to identify, message and calculate the rebate and redemption transactions to be handled through existing mechanisms of the payment transaction authorization network or systems).
	 receiving at the funding device consumer pre-selected rules for the use of points in credit transactions involving a consumer’s account, the consumer’s account including both an associated credit account and an associated points account; (see paragraph 0077, note: Alternatively (or in addition), pursuant to some embodiments, some or all of the processing at 503 may be automated based on rules previously established by the customer. For example, customers may log into a Website ( or call in to an interactive voice response unit or the like) and view ( or hear) their reward point balance and manage their rewards point account. In some embodiments, as part of managing their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point 
	during a credit-based financial transaction from an POS terminal, receiving at the funding device information identifying the consumer’s account transmitted from the POS terminal via the payment network; (see paragraph 0075, 0080, 0048, and 0020.
	Paragraph 0075, note: Reference is now made to FIG. 5, where a points redemption process 500 is shown pursuant to some embodiments. Points redemption process 500 may be implemented using, for example, the system shown in FIG. 2. A number of process steps in the points redemption process 500 are similar to the rewards messaging process 300 of FIG. 3 and, for brevity, only the steps having 
	determining, using the account identifying information, that the account includes an associated points account; the funding device, based on the consumer pre-selected rules and without instructions regarding use of points being input at the POS terminal, communicating with a points processor to deduct points in a points transaction, the combined value of the modified credit transaction and the points transaction funding the financial transaction,; (see paragraph 0081, 0077, and 0093-0094.
	Paragraph 0081, note: Rewards system processing begins at 516 where several actions are taken, including determining whether the cardholder has sufficient reward points available to perform the action requested by the cardholder. Pursuant to embodiments in which point information was not specified at 503, processing at 516 may include determining whether the cardholder has previously specified any reward point redemption rules ( e.g., has the cardholder indicated whether points should automatically be redeemed for purchases at this merchant? If so, how many points 
their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of merchants and establish rules and preferences for how reward point redemption is to be handled during transactions at those merchants. A customer may set up a rule, for example, indicating that for transactions at a specific merchant, that reward points should automatically be applied to purchase transactions. 1b is allows the customer to avoid the need to enter any reward redemption instructions at the point of interaction. Instead, any available reward 
	 and the funding device causing a settlement payment to be provided to the merchant via the payment network for the financial transaction such that the financial transaction appears to the merchant as a regular credit card transaction (see paragraphs 0084-0086.
	Paragraph 0084, note: In some embodiments, some or all transactions (including transactions which will involve a $0 transaction as a result of points being redeemed) are routed to the issuer for authorization; paragraph 0085, note: If issuer processing is still required (e.g., the updated transaction amount is greater than $0), processing continues at 514 where the issuer ( or issuer processor) performs authorization processing on the updated transaction amount. If the authorization is approved, processing continues at 524 and 526 where appropriate reward messaging is added and a promo code or indicator is added to the authorization response message to alert the POS terminal that the transaction is to be finalized using reward points and an 
	Examiner’s note: issuer sends back a charge of $90 for a $100 purchase for example. This interpretation of a regular credit card transaction is consistent with Applicant’s specification (see paragraph 0054 “The merchant 52 is not required to take any special actions regarding points or to use any special merchant devices other than a typical merchant terminal or POS term in al as is used for normal transactions” and paragraph 0055 “If sufficient to cover the cost of the transaction, then the points value will be reduced, and an approval will be sent to the merchant 52 as if the transaction had been fully funded from a regular payments account. A settlement processor, which may be part of the funding device 58 or credit processor 60, may be used to settle accounts when the purchase is approved. Settlement may be made in real-time or in a batch mode in which multiple settlements are conducted in a certain timeframe”, it is noted that the cited prior art of White functions the same way as discussed above as detailed below with a settlement in paragraphs 0087 and  0097.
	White does not expressly teach and communicating with credit processor to deduct credit in a modified credit transaction. 
	However, White Secondary which is in the art of processing credit card transactions according to rules at point of sales (see abstract and paragraph 0034) teaches and communicating with credit processor to deduct credit in a modified credit transaction (see abstract and paragraphs 0051-0052.
	Abstract, note: A managing platform for appending supplemental payment data to a transaction message receives a transaction message representative of a credit card transaction from a merchant or an associated financial institution. The managing platform uses the transaction data contained in the transaction message and other 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White with the 
	As per claim 20, White teaches
	further comprising: prior to the transaction at the POS terminal, receiving from the consumer input to select the usage rules for points via one of a smart phone, a computer, and a telephone call center (see paragraph 0077, note: Alternatively (or in addition), pursuant to some embodiments, some or all of the processing at 503 may be automated based on rules previously established by the customer. For example, customers may log into a Website ( or call in to an interactive voice response unit or the like) and view ( or hear) their reward point balance and manage their rewards point account. In some embodiments, as part of managing their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of merchants and establish rules and preferences for how reward point redemption is to be handled during transactions at those merchants). 
	As per claim 21, White teaches 
	wherein the usage rules selected by the consumer are applicable to at least one of to all transactions, classes of transactions, or specific transactions of the consumer 
	As per claim 22, White teaches
	 further comprising : determining the financial transaction is to be paid at least partially by points according to the pre-selected rules; determining whether the points account includes available points sufficient to cover the costs of the transaction; and responsive to the available points being insufficient to cover the costs of the entire transaction, partially funding the transaction by points and partially funding the transaction by credit (see paragraphs 0077 and 0081-0082.
	Paragraph 0077, note: For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of merchants and establish rules and preferences for how reward point redemption is to be handled during transactions at those merchants. A customer may set up a rule, for example, indicating that for transactions at a specific merchant, that reward points should automatically be applied to purchase transactions. 1bis allows the customer to avoid the need to enter any reward redemption instructions at the point of interaction. Instead, any available reward points will automatically be redeemed during qualifying transactions at that merchant. Pursuant to some embodiments, the customer may specify other reward redemption preferences. For example, the customer may indicate that if there are insufficient reward points available to fully pay for a purchase transaction, that any remaining balance owed in the transaction should be charged to the customer's payment card account presented during the transaction. In this manner, customers can establish rules and preferences that suit their particular needs and avoid the need for additional processing (e.g., such as specifying points at 503) during a purchase transaction; paragraph 0081, note: Rewards system processing begins at 516 where several actions are taken, including determining whether the cardholder has sufficient reward points available to perform the action requested by the cardholder. Pursuant to embodiments in which point information was not specified at 503, processing at 516 may include determining whether the cardholder has previously specified any reward 
	As per claim 23, White teaches
	wherein deducting points from the points account, as applicable, based on pre-established usage rules occurs after providing the settlement payment to the merchant, the method further comprising: (see paragraphs 0081 and 0094.
	Paragraph 0081, note: Processing at 516 may also include converting the dollar amount of the transaction ( or the dollar amount requested to be redeemed by the cardholder) into points using, for example, a rewards point conversion table or 
	conducting an original credit card transaction with the merchant; and modifying the original credit card transaction to create a new transaction based on the use of available credit and available points (see paragraph 0087 and 0097.
	Paragraph 0087, note: Pursuant to some embodiments, additional clearing messages may also be provided in a points redemption transaction to settle between merchants/acquirers and issuers. In one embodiment, a first presentment is provided with a new transaction type indicating that the transaction involved a points redemption. The clearing message may include interchange and any applicable processing fees. In a second embodiment, an invoicing presentment message is created which causes a settlement between the acquirer and the issuer for the points redemption balance. That is, in some embodiments, the merchant/acquirer may need to separately settle with the issuer for the dollar equivalent of the points redeemed during a points redemption 
	Examiner’s note: settlement between the merchant and issuer (e.g. credit card company), which can come from messaging of the reward systems (see paragraph 0081). 
	White does not expressly teach deducting and/or credit from the credit account
and/or credit from the credit account (see abstract and paragraphs 0051-0052.
	Abstract, note: A managing platform for appending supplemental payment data to a transaction message receives a transaction message representative of a credit card transaction from a merchant or an associated financial institution. The managing platform uses the transaction data contained in the transaction message and other information to determine whether the transaction satisfies one or more payment rules previously established by the cardholder. If the transaction satisfies a payment rule, the managing platform appends supplemental payment data to the transaction message in a format specified by a financial institution associated with the cardholder. The supplemental payment data includes information identifying a secondary payment account associated with the satisfied payment rule. The managing platform subsequently transmits the appended transaction message to the financial institution associated with the cardholder; paragraph 0051, note: FIG. 6 describes one embodiment of the transaction flow after the appended authorization message reaches the issuer 106. The issuer 106 receives the appended transaction message at 602. The issuer 106 then performs business-as usual processing on the transaction message at 604. In one embodiment, the transaction message is an authorization message and the business-as-usual processing includes determining whether the available line of credit is larger than the transaction amount and sending an indication of whether the transaction is approved or denied to the merchant 104 and/or the acquirer 108; and 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White in view of White Secondary with the aforementioned teachings from White secondary with the motivation of providing a common feature in financial transactions that credit cards have spending limits (e.g. you have a credit limit of $1000) and performing protections so that a user doesn’t go over that limit (see White secondary paragraphs 0004 and 0051-0052), when  White teaches that a transaction may be performed in part by using money on a user’s credit card (see White paragraphs 0023, 0081, and 0085). 
	As per claim 27, White teaches
	wherein the funding device is configured to communicate in real time during a transaction with the points processor to deduct points(see paragraphs 0081 and 0094. 
	Paragraph 0081, note: Processing at 516 may also include converting the dollar amount of the transaction ( or the dollar amount requested to be redeemed by the cardholder) into points using, for example, a rewards point conversion table or conversion factor, and then determining whether sufficient rewards points for the transaction are available in the cardholders reward account. If sufficient points are available, the cardholder's reward account is reduced by that amount, and the 
	White does not expressly teach (1) communicating with the credit processor to deduct credit 
	However, White Secondary which is in the art of processing credit ad transactions according to rules at point of sales (see abstract and paragraph 0034) teaches (1)  communicating with the credit processor to deduct credit   (see abstract and paragraphs 0051-0052.
	Abstract, note: A managing platform for appending supplemental payment data to a transaction message receives a transaction message representative of a credit card transaction from a merchant or an associated financial institution. The managing platform uses the transaction data contained in the transaction message and other information to determine whether the transaction satisfies one or more payment rules previously established by the cardholder. If the transaction satisfies a payment rule, the managing platform appends supplemental payment data to the transaction message in a format specified by a financial institution associated with the cardholder. The supplemental payment data includes information identifying a secondary payment 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White in view of White Secondary with the aforementioned teachings from White secondary with the motivation of providing a common feature in financial transactions that credit cards have spending limits (e.g. you have a credit limit of $1000) and performing protections so that a user doesn’t go over that limit (see White secondary paragraphs 0004 and 0051-0052), when  
	As per claim 28, Whites teaches
	wherein the funding device is configured to communicate in a batch mode for multiple transactions with the points processor to deduct points for the multiple transactions (see paragraphs 0081 and 0094. 
	Paragraph 0081, note: Processing at 516 may also include converting the dollar amount of the transaction ( or the dollar amount requested to be redeemed by the cardholder) into points using, for example, a rewards point conversion table or conversion factor, and then determining whether sufficient rewards points for the transaction are available in the cardholders reward account. If sufficient points are available, the cardholder's reward account is reduced by that amount, and the authorization message is updated to reflect the usage of reward points (e.g., by calculating an updated transaction amount equal to the original transaction amount less the dollar equivalent of points being used); and paragraph 0094, note: In the illustrated database table, each participating account is associated with a rewards point balance 804 which represents the current points balance for each account holder. In some embodiments (including in the embodiments depicted in FIGS. 6 and 7), this information may be updated nightly or in real time, and may include a data feed from one or more issuer processors or other entities to ensure the data is up to date). 
	White does not expressly teach (1) and With the credit processor to deduct credit for the multiple transactions
and With the credit processor to deduct credit for the multiple transactions (see abstract and paragraphs 0051-0052.
	Abstract, note: A managing platform for appending supplemental payment data to a transaction message receives a transaction message representative of a credit card transaction from a merchant or an associated financial institution. The managing platform uses the transaction data contained in the transaction message and other information to determine whether the transaction satisfies one or more payment rules previously established by the cardholder. If the transaction satisfies a payment rule, the managing platform appends supplemental payment data to the transaction message in a format specified by a financial institution associated with the cardholder. The supplemental payment data includes information identifying a secondary payment account associated with the satisfied payment rule. The managing platform subsequently transmits the appended transaction message to the financial institution associated with the cardholder; paragraph 0051, note: FIG. 6 describes one embodiment of the transaction flow after the appended authorization message reaches the issuer 106. The issuer 106 receives the appended transaction message at 602. The issuer 106 then performs business-as usual processing on the transaction message at 604. In one embodiment, the transaction message is an authorization message and the business-as-usual processing includes determining whether the available line of credit is larger than the transaction amount and sending an indication of whether the transaction is approved or denied to the merchant 104 and/or the acquirer 108; and 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified White in view of White Secondary with the aforementioned teachings from White secondary with the motivation of providing a common feature in financial transactions that credit cards have spending limits (e.g. you have a credit limit of $1000) and performing protections so that a user doesn’t go over that limit (see White secondary paragraphs 0004 and 0051-0052), when  White teaches that a transaction may be performed in part by using money on a user’s credit card (see White paragraph 0023, 0081, and 0085). 

19.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Battle (United States Patent Application Publication Number: US 2015/0149271) further in view of Ortiz et al. (United States Patent Application Publication Number: US 2016/0210626) further in view of White et al. (United States Patent Application Publication Number: US 2008/0133350). 
	As per claim 25, Battle in view of Oritz et al. does not expressly teach  wherein the funding device is configured to use at least a portion of the available points for the transaction at the POS terminal without any action required on the part of the consumer at the POS terminal to cause points to be used to fund the transaction in place of credit
	However, White which is in the art of using points at a point of sale redemption (see title and abstract) teaches wherein the funding device is configured to use at least a portion of the available points for the transaction at the POS terminal without any action required on the part of the consumer at the POS terminal to cause points to be used to fund the transaction in place of credit (see paragraphs 0077 and 0081.
	Paragraph 0077, note: Alternatively (or in addition), pursuant to some embodiments, some or all of the processing at 503 may be automated based on rules previously established by the customer. For example, customers may log into a Website ( or call in to an interactive voice response unit or the like) and view ( or hear) their reward point balance and manage their rewards point account. In some embodiments, as part of managing their reward point account, customers may specify one or more point redemption preferences. For example, a customer may specify redemption rules to make point redemption at a point of interaction proceed according to their preferences. As a specific example, a customer may select from a list of merchants and establish rules and preferences for how reward point redemption is to be handled during transactions at those merchants. A customer may set up a rule, for example, indicating that for transactions at a specific merchant, that reward points should automatically be applied to purchase transactions. 1b is allows the customer to avoid the need to enter any reward redemption instructions at the point of interaction. Instead, any available reward points will automatically be redeemed during qualifying transactions at that merchant. Pursuant to some embodiments, the customer may specify other reward 
. 

20.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Battle (United States Patent Application Publication Number: US 2015/0149271) further in view of Ortiz et al. (United States Patent Application Publication Number: US 2016/0210626) further in view of White et al. (United States Patent Application Publication Number: US 2011/0295745) (hereafter White Secondary) further in view of Richard (United States Patent Application Publication Number: US 2012/0253913)
	As per claim 26, Battle teaches
	wherein funding device is configured to, responsive to the approval and based on the consumer preselected rule, to communicate with the points processor to deduct an appropriate number of points from the user’s points account in points database (see paragraph 0028, 0016, and 0048.
	 Paragraph 0028, note: In various embodiments and in response to receiving a pay with points selection, pay with points POS 110 and/or reward transaction processing module 140 may, via a rewards API, create a hold on points in the reward account (Step 362). Such a hold may reserve and/or otherwise make unavailable a number of points that correspond to the cost of the transaction in points and/or a portion 
	Battle in view of Oritz et al. does not expressly does not expressly teach (1) and to communicate with the credit processor to deduct an appropriate credit from the user’s credit account in a credit database and (2) a credit processor deducting points or more specifically as recited in the claims the credit processor to deduct points. 
	However, White Secondary which is in the art of processing credit card transactions according to rules at point of sales (see abstract and paragraph 0034) teaches (1) and to communicate with the credit processor to deduct an appropriate credit from the user’s credit account in a credit database (see abstract and paragraphs 0051-0052.
	Abstract, note: A managing platform for appending supplemental payment data to a transaction message receives a transaction message representative of a credit 

	Battle in view of Oritz in view of White Seconday does not expressly teach (2) a credit processor deducting points or more specifically as recited in the claims the credit processor to deduct points. 
	However, Richard which is in the art of paying with points in POS of transactions (see abstract and paragraph 0040) teaches (2) a credit processor deducting points or more specifically as recited in the claims the credit processor to deduct points (see paragraph 0040, note: POS terminals 104 that are operated on behalf of a merchant (not shown) may interact with issuer computers 108 via a computer network such as the Internet and/or a proprietary network such as a credit card network as known in the art in order to request and receive authorization for the user to make a purchase using an instrument of that issuer ( e.g. credit card, debit card, check). In this system, the issuer may also be a reward issuer that will agree to tender payment to the merchant associated with the POS terminal if requested by a user, and then reduce the user's reward points in their account by a corresponding amount. For example, if a user specifies that issued 108a (AMERICAN EXPRESS for example) should redeem 10,000 
This will be explained in further detail below). 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Battle in view of Oritz in view of White Seconday with the aforementioned teachings from Richard with the motivation of providing a way for the same entity to update multiple types of data (see Richard paragraph 0040), when Battle practically suggests as much since the credit processor and the point processor are the credit card and the credit card’s loyalty program respectively (See Battle paragraphs 0015-0016). 
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Postrel (United States Patent Application Publication Number: US 2011/0010238) teaches a loyalty system that utilizes the pre-existing network of a credit card network to implement a loyalty program with credit cards (see abstract and paragraphs 0063 and 0080)
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621